Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are presented for examination.

Drawings
The drawings are objected to because the region labeled “DA” in figures 7A-C should be changed to “NA” in order to correspond to the disclosure in the Applicant’s paragraph [0097].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 9 “the first bank which disposed in the display area” should be changed to “the first bank which is disposed in the display area”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In line 2: “colums” should be changed to “columns”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US Pub. No. 2019/0267438 A1), hereafter referred to as Goto.

As to claim 1, Goto discloses an organic light-emitting display device (fig 6 and title) including:
a substrate (fig 7, 100x) including a display area (fig 6, display area 10e) and a non-display area (10ne) disposed outside the display area (10e; [0043]), the display area including a plurality of sub-pixels (100se; [0086]);
an overcoat layer (118) disposed on the substrate (100x);
a plurality of first electrodes (pixel electrodes 119) assigned to the plurality of sub-pixels (100se), the plurality of first electrodes (119) disposed on the overcoat layer (118);
a first bank (122x) disposed in the display area (10e) and the non-display area (10ne), the first bank (122x) including a plurality of first openings exposing the plurality of first electrodes (openings in 122x that expose pixel electrodes 119);
a second bank (522Y) disposed on the first bank (122x) which is disposed in the display area (10e) and the non-display area (10ne), the second bank (522Y) including a plurality of second openings exposing the plurality of first electrodes arranged in one direction (openings in 522Y exposing pixel electrodes 119 in vertical direction); and 
an organic light emitting layer (123; [0096]) disposed on the plurality of second openings, respectively (openings in 522Y), 
wherein in the non-display area (10ne), the plurality of second openings (openings in 522Y) each include a first dummy opening (region of openings 522Y exposing dummy electrodes 119e) adjacent to the display area (10e), and 
wherein at least one second opening among the plurality of second openings (openings of 522Y) includes a second dummy opening (region of 522zend) extending from the first dummy opening (opening for 119e). 

As to claim 2, Goto discloses the organic light emitting display device of claim 1 (paragraphs above),
wherein the first dummy opening (opening for dummy electrodes 119e) is overlapped with the plurality of first openings of the first bank (openings in first bank 122x). 

As to claim 3, Goto discloses the organic light emitting display device of claim 2 (paragraphs above),
wherein the second dummy opening (opening at 522zend-end) is disposed adjacent to an outermost portion of the substrate (100x), and at least partially overlaps the overcoat layer (fig 22 shows wherein the second dummy opening is overlapping with the overcoat layer 118). 

As to claim 4, Goto discloses the organic light emitting display device of claim 2 (paragraphs above),
wherein the second dummy opening is non-overlapping with the overcoat layer (fig 20 shows wherein the second dummy opening is non-overlapping with the overcoat 118). 

As to claim 5, Goto discloses the organic light emitting display device of claim 2 (paragraphs above),
wherein the second dummy opening is non-overlapping with the plurality of first openings of the first bank (fig 6, second dummy opening in region 522zend is non-overlapping with the plurality of first openings in region 199RGB of first bank 122x).  

As to claim 6, Goto discloses the organic light emitting display device of claim 3 (paragraphs above),
wherein the plurality of second openings include a first column in which a same organic light emitting layers are formed (fig 6, column R), a second column in which organic light emitting layers different from the same organic light emitting layers in the first column are formed (fig 6, column G), and a third column in which organic light emitting layers different from the same organic light emitting layers in the first column and the organic light emitting layer in the second column are formed (fig 6, column B). 

As to claim 7, Goto discloses the organic light emitting display device of claim 6 (paragraphs above),  
wherein the second dummy opening is included in at least one of the first column, the second column, or the third column (fig 6, second dummy opening region 522zend includes 522zRend corresponding to column R; 522zGend corresponding to column G and 522zBend corresponding to column B). 

As to claim 8, Goto discloses the organic light emitting display device of claim 6 (paragraphs above),
wherein the second dummy opening is included in each of the first column, the second column, and the third column (fig 6, second dummy opening region 522zend includes 522zRend corresponding to column R; 522zGend corresponding to column G and 522zBend corresponding to column B), and 
wherein the second dummy openings included in each of the first column, the second column, and the third column have different planar areas (fig 6, planar areas of 522zRend, 522zGend and 522zBend are shown in planar view with different areas). 

As to claim 9, Goto discloses the organic light emitting display device of claim 8 (paragraphs above),
wherein the second dummy opening included in the first column (fig 6, first column is considered to be B) has a planar area smaller than planar areas of the second dummy openings included in each of the second column (R) and the third column (G), and 
wherein, the planar area of the second dummy opening included in the second column (R) is larger than planar areas of the second dummy openings included in the first column (B) and the third column (G), respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto.

As to claim 10, Goto discloses the organic light emitting display device of claim 7 (paragraphs above).
Goto’s embodiment shown in figure 6 does not disclose wherein at least one of the second dummy openings is formed by bending and protruding into at least one adjacent column. 
However, Goto’s embodiment of figure 18 shows wherein at least one of the second dummy openings is formed by bending and protruding into at least one adjacent column (figure 18, 522zend).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the end region opening in the second dummy opening with a bending and protruding into an adjacent column as taught in figure 18 since this will allow for more the area of the red and green organic material to be larger than that of the blue while also forming the non-display area narrow.  

As to claim 11, Goto discloses the organic light emitting display device of claim 8 (paragraphs above),
Goto’s embodiment shown in figure 6 does not disclose wherein at least one of the first column to third columns does not include the second dummy opening, and the second dummy opening included in remaining columns of the first column to third column is formed by bending and protruding into adjacent columns. 
However, Goto’s embodiment of figure 18 shows wherein at least one of the first column to third columns does not include the second dummy opening (column B does not include the second dummy opening), and the second dummy opening included in remaining columns of the first column to third column is formed by bending and protruding into adjacent columns (fig 18, 522zRend and 522zGend including the bending and protruding).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the end region opening in the second dummy opening with a bending and protruding into an adjacent column as taught in figure 18 since this will allow for more the area of the red and green organic material to be larger than that of the blue while also forming the non-display area narrow.  

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Zhao (US Pub. No. 2020/0243621 A1).

As to claim 12, Goto discloses the organic light emitting display device of claim 1 (paragraphs above). 
Goto does not disclose wherein the second dummy opening includes a bottleneck part connected to the first dummy opening. 
Nonetheless, Zhao discloses wherein a dummy opening includes a bottleneck part (fig 2, bottleneck part 112) connected to a first opening (1111). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include a bottleneck part as shown in Zhao between the first and second dummy openings of Goto since this will ensure that the organic ink material uniformly fills the display region and the first dummy region while additional organic material may flow to the second dummy opening by capillary action.  

As to claim 13, Goto in view of Zhao disclose the organic light emitting display device of claim 12 (paragraphs above).
Zhao further discloses wherein the bottleneck part (fig 2, 112) has a width narrower than a width of the first dummy opening at an end of the first dummy opening (1111). 

As to claim 14, Goto in view of Zhao disclose the organic light emitting display device of claim 13 (paragraphs above).
Goto in view of Zhao does not explicitly disclose wherein the width of the bottleneck part is 20 to 40% of the width of the first dummy opening. 
However, the specific claimed width of the bottleneck part is considered to be the optimum width that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the viscosity of the organic material, spacing between pixels, and size/shape of the sub-pixel opening regions, (see Boesch, 205 USPQ 215 (CCPA (1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained while using the dummy region openings, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to optimize the width of the bottleneck part so that uniformity of the organic emission layer is maintained in the display. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2020/0194518; US2019/0206956; and US 2020/0052052.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/17/2022